DETAILED ACTION

The following is an Allowance in response to Applicant's amendments and remarks filed on 5/10/21 and interview held with Ms. Kim Baxter on 05/19/21.  An examiner’s amendment is included which amends claims 1 and 8. Claims 1-4, 6-15, 22-25, 27 are currently pending and have been allowed.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Kim Baxter on 05/19/21.

Amendments to the Claims:

(Currently Amended) A lead time calculation system usable to estimate lead times for transporting product from a source node to a destination node within a supply chain, the system comprising:
a configured lead time generator configured to:
receive input of a source node and a destination node;
receive an expected route travel time calculation, the calculation being based on machine learning analysis of historical route travel times between a zip code of the source , evaluating one or more potential causes for the one or more outliers, and adjusting one or more parameters of the configured lead time generator;
receive a delivery schedule, the delivery schedule indicating a time of day that a product transport vehicle is scheduled to move product from the source node to the destination node;
receive an unloading schedule, the unloading schedule indicating the time of day that the product transport vehicle is scheduled to be at the destination node for the unloading of transported product;
receive an expected warehousing time calculation, the warehousing time calculation reflecting the projected amount of time spent in moving product out of the source node and the amount of time spent in moving the transported product into the destination node;
receive product-node relationship data that identifies which products are located at the source node; and
calculate, using a machine learning module, a configured lead time estimate for moving product from the source node in the supply chain to the destination node in the supply chain based on the expected route travel time calculation, the received delivery schedule, the received unloading schedule, the received expected warehousing time, and the received product-node relationship data;
a measured lead time generator configured to:
receive input of a source node and a destination node; receive electronic event log streams;
extract one or more of electronic data interchange (EDI) events, receipts, and purchase order data from the event log streams;
calculate an actual lead time for moving product from the source node in the supply chain to the destination node in the supply chain based on the EDI events, receipts, and purchase order data; and
a lead time application programming interface (API) configured to:
receive a request for a lead time calculation comprising at least a source node and 
output the actual lead time and configured lead time to an inventory management system; and
output the actual lead time and configured lead time as feedback to the machine learning module of the configured lead time generator for use in adjusting future expected lead times.

(Original) The system of claim 1, wherein the request further identifies one or more shipping preferences.

(Original) The system of claim 1, wherein the inventory management system comprises a user interface configured to submit lead time requests and receive outputs of actual lead times and configured lead times.

(Previously Presented) The system of claim 1, wherein the inventory management system further comprises a purchase order expediting application configured to: 
determine a current estimated lead time for a currently pending purchase order, 
receive input at a graphical user interface to expedite the purchase order,
present, on the graphical user interface, one or more alternate transport options for the purchase order, and
upon receiving a selection of one of the alternate transport options, issuing an expedited routing request for the purchase order to a carrier that is handling the purchase order.

(Canceled)

(Original) The system of claim 1, wherein the source node comprises one of a vendor, a receive center, a flow center, or a store.

(Original) The system of claim 1, wherein the destination node comprises one of a receive center, a flow center, a store, or a customer location.

(Currently Amended) A computer-implemented method of evaluating an estimated lead time between a source node and a destination node of a supply chain, the method comprising:
receiving input of the source node and the destination node;
receiving an expected route travel time calculation, the calculation being based on machine learning analysis of historical route travel times between a zip code of the source node and a zip code of the destination node, wherein the machine learning analysis of historical route travel times is based at least in part on identification of one or more outliers, evaluating one or more potential causes for the one or more outliers, and adjusting one or more parameters of a configured lead time generator; 
receiving an expected warehouse time calculation, the warehousing time calculation reflecting the projected amount of time spent in moving product out of the source node and the amount of time spent in moving the transported product into the destination node; 
receiving delivery schedules and unloading schedules for the source node and the destination node, the delivery schedule indicating a time of day that a product transport vehicle is scheduled to move product from the source node to the destination node and the unloading schedule indicating the time of day that the product transport vehicle is scheduled to be at the destination node for the unloading of transported product;
receiving product-node relationship data that identifies which products are located at the source node; 
estimating, at [[a]] the configured lead time generator, a configured lead time for transporting products from the source node to the destination node, the estimating being performed using a machine learning module based on expected route travel time calculation, the received delivery schedules, the received unloading schedules, the received expected warehouse time calculation, and the received product-node relationship data;
submitting a purchase order request to transport products from the source node to the destination node;
receiving, from one or more event log streams, electronic data interchange (EDI) events, receipts, and purchase order data reflecting actual recorded travel times, sourcing times, and warehouse times for the purchase order;
calculating, at a measured lead time calculator, an actual lead time recorded for 
comparing the actual lead time to the configured lead time; and
submitting results of the comparing as feedback to the machine learning module for use in adjusting future expected lead times.

(Original) The method of claim 8, wherein the input of the source node and destination node are received from a transportation management system through a lead time API.

(Original) The method of claim 9, wherein the input is generated through a user interface displayed on a computing device.

(Original) The method of claim 9, wherein the expected travel times, expected sourcing times, and expected warehouse times are generated by machine learning.

(Original) The method of claim 9, wherein the expected travel times, expected sourcing times, and expected warehouse times are received from inputs to a user interface displayed on a computing device.

(Original) The method of claim 9, further comprising outputting the actual lead time and configured lead time to a user interface via an application programming interface.

(Original) The method of claim 9, further comprising outputting the configured lead time to an inventory management system via an application programming interface.

(Original) The method of claim 14, further comprising generating one or more transfer orders based on a replenishment plan generated at the inventory management system based at least in part on the configured lead time calculation.

16-21.	(Canceled)



	23.	(Previously Presented) The system of claim 1, wherein the one or more alternate transport options include price differences.

	24.	(Previously Presented) The method of claim 8, further comprising:
	receiving a request for a projected lead time for the purchase order;
	presenting a current estimated lead time for the purchase order on a graphical user interface;
	receiving input to expedite the purchase order;
	presenting, on the graphical user interface, one or more alternate transport options for the purchase order; and
	upon receiving a selection of one of the alternate transport options, issuing an expedited routing request for the purchase order to a carrier that is handling the purchase order.

	25.	(Previously Presented) The method of claim 8, further comprising evaluating the results of the comparing to identify one or more nodes or shipping routes needing improvement.

	26. 	(Cancelled) 

	27.	(Previously Presented) The system of claim 1, wherein the lead time API is further configured to analyze trends in actual lead times to identify one or more nodes or shipping routes have a problem that needs to be addressed; and present information on a user interface about the one or more nodes or shipping routes that have been identified.


REASONS for ALLOWANCE

Claims 1-4, 6-15, 22-25, 27, as amended herein, are allowed.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Kim Baxter on 5/19/21.
Claims  1-4, 6-15, 22-25, 27 are eligible subject under 35 U.S.C. 101 because the claims are necessarily rooted in technology by using machine learning for the evaluation of routes and calculation of lead times for use in subsequent calculations and the use of electronic log treams and EDI events.      Claims1-4, 6-15, 22-25, 27 are allowable over the art because of applicant’s 5/10/21 amendments and remarks, specifically p. 12-13 of the remarks and because the prior art does not teach this specific way of determining actual lead time based historical route analysis that includes outliers and the unloading schedule indicating time of day and the warehousing time reflecting amount of time spent moving the product and the integration with EDI events.     
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, yet insufficient, either singularly or in combination with one or more of the remaining prior art references of record to render the claimed invention anticipated or obvious. Furthermore, neither the below pertinent prior art, nature of the problem, nor knowledge of a 

A. Chowdrhy et al. (US 2017/0255903 A1), a system to determine, substantially in real time, an estimated ship date or an estimated delivery date associated with a product where a commitment engine may receive, from a computing device, data associated with a product that comprises a built-to-order product and the commitment engine may determine whether the product is eligible for one of direct shipment, international parcel direct, or hard merge shipment

B. Lindbo et al. (US 2017/0323250 A1), a method of operating a plurality of fulfillment centres, including a large fulfillment centre and a small fulfillment centre, each of the fulfillment centres being configured to fulfil customer orders where a first product and a second product are received at the large fulfillment centre and desired quantities of the first and second products are picked at the large fulfillment centre for packing into a container, wherein the desired quantities include at least one of: quantities ordered by at least one customer to be fulfilled at the large fulfillment centre or the small fulfillment centre, and quantities predicted to be ordered by at least one customer and to be fulfilled at the small fulfillment centre

C. Vo et al. (US 2007/0271152 A1), a system for processing expedited orders where an existing availability of an order is determined and an expedited processing to the order is allowed above other orders or in advance of the standard manufacturing lead time associated with a material of the order by performing at least one of the following: changing a delivery plant; changing a requested delivery date; changing a delivery priority; and changing a quantity

D. Han et al. (US 2019/0130260 A1), a system for generating dynamic estimated time of arrival predictive updates for delivery of perishable goods where for each order, a plurality of delivery events and corresponding timestamps are received from devices operated by customers, restaurants, and couriers and based on the timestamps, the system generates a plurality of ETA time predictions for one or more of the delivery events with trained predictive models that use weighted factors including historical restaurant data and historical courier performance

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sujay Koneru whose telephone number is 571-270-3409.  The examiner can normally be reached on Monday thru Friday, 9 to 5.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8300.


/SUJAY KONERU/
Primary Examiner, Art Unit 3624